Citation Nr: 1746806	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously remanded by the Board in July 2014 and March 2017.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2017 remand found the September 2014 VA medical opinion to be inadequate because it did not consider the Veteran's lay statements of back pain since service, did not explain how the examiner arrived at the conclusion that the Veteran's in-service complaints were soft-tissue related, and did not discuss the examiner's meaning in finding that the Veteran suffered from a "degenerative condition of life."  Another opinion was obtained in April 2017.  The clinician found that the Veteran's service treatment records (STRs) do not support any event, injury, or disease of the back in service, which does not address the multiple general complaints of joint pain and stiffness in the Veteran's STRs, including a May 1974 notation listing the low back as among the body parts in which the Veteran was experiencing pain, stiffness, and swelling.  The April 2017 opinion also stated that "[d]egenerative arthritis of the spine is a condition of life," which echoes the September 2014 reference to a degenerative condition of life, but provides no further insight into the meaning of the phrase, before concluding that the Veteran would have probably developed degenerative arthritis of the lumbar spine and spondylolisthesis had he not been in service.  There is no discussion of the Veteran's lay statements of low back pain during and since service, even though the clinician was specifically instructed to consider these statements.  Although the Board regrets the additional delay, the April 2017 medical opinion is not adequate and has not substantially complied with the March 2017 remand.  Therefore, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

A November 2013 VA treatment note indicates that the Veteran was treated by a private chiropractor, but that he did not like the chiropractor and wished to continue treatment at VA.  As this note has put VA on notice of the existence of relevant private treatment records, the records should be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The claims folder should also be updated to include VA treatment records compiled since December 30, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all record of the Veteran's treatment from the VA North Texas Health Care System and all associated outpatient clinics, including the Fort Worth VA Outpatient Clinic, dated from December 30, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Request that the Veteran identify and provide authorization to contact the private chiropractor from whom he sought treatment as referenced in a November 2013 VA treatment note.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  Thereafter, forward the claims file to an appropriate VA clinician who has not provided an opinion in this matter before.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is caused by or otherwise related to service.  The clinician is advised that the Veteran's service treatment records (STRs) contain multiple reports of general joint pain, including a May 1974 report that specifically includes low back pain.  The clinician is instructed to consider the Veteran's competent report of low back pain since service.  

Any opinion must be supported by a complete rationale.  The clinician should not state that the Veteran is suffering from a "degenerative condition of life" or "condition of life" without explaining the meaning and significance of this term.  If the clinician finds that the requested opinion cannot be provided without scheduling a new examination, then a new examination should be scheduled.  

4.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




